DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8 are pending in the instant invention.  According to the Amendments to the Claims, filed May 16, 2022, claims 1-8 were amended and claim 9 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/019146, filed February 22, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/787,661, filed January 2, 2019; and b) 62/634,519, filed February 23, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 16, 2022, is acknowledged: a) Group I - claims 1-8; and b) substituted pyrazolo[3,4-d]pyrimidine of the Formula (I) - p. 49, Example 11.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), where m = 1; Ring Q = -phenyl; R1 = -C(CH3)2CF3; R2 = -piperazin-1-yl, substituted with one Rd, wherein Rd = -CH3, respectively, which encompass the elected species, were been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), where m = 1 or 2; Ring Q = -phenyl; R1 = -H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl; and each R2 = -halo, alkyl, or hetero-cycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents; and each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents (as defined herein), and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycloalkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents (as defined herein), and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents (as defined herein), respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on February 17, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 17, 2022, the instant Markush claim was restricted to substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), where m = 1 or 2; Ring Q = -phenyl; R1 = -H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl; and each R2 = -halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents; and each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents (as defined herein), and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycloalkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents (as defined herein), and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents (as defined herein), respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 17, 2022.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 17, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 16, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-8 is contained within.


Reasons for Allowance

	Claims 1-8 and 10 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the pyrazolo[3,4-d]pyrimidine core.  This limitation is present in the recited species of claim 7.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
1,2-DIHYDRO-3H-PYRAZOLO[3,4-D]PYRIMIDINE-3-ONE COMPOUNDS AS INHIBITORS OF WEE-1 KINASE

	has been deleted and replaced with the following:

---“SUBSTITUTED 1,2-DIHYDRO-3H-PYRAZOLO[3,4-d]PYRIMIDIN-3-ONES AS INHIBITORS OF WEE-1 KINASE”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Q is phenyl;
	R1 is CF2CH3, C(CH3)2CF3, cyclopropyl, or cyclobutyl;
	each R2 is independently halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with one or more independently selected Rd substituents;
	each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more independently selected Re substituents, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycloalkenyl is optionally and independently substituted with one or more independently selected Re’ substituents, and each aryl and heteroaryl is optionally and independently substituted with one or more independently selected Re” substituents;
	each Re is independently halo, CN, NO2, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;
	each Re’ is independently halo, CN, NO2, alkyl, haloalkyl, alkylene-NH2, alkylene-OH, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;
	each Re” is independently halo, CN, NO2, alkyl, haloalkyl, alkylene-NH2, alkylene-OH, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl; and
	m is 1 or 2.”---


	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is represented by Formula (II):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	m is 1.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 2, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C1-4 alkyl, C1-4 haloalkyl, or 4- to 7-membered heterocycloalkyl, wherein the 4- to 7-membered heterocycloalkyl is optionally substituted with one or more independently selected Rd substituents; and
	each Rd is independently halo, CN, NO2, C1-4 alkyl, C(O)C1-4 alkyl, C(O)NH2, C(O)OH, C(O)OC1-4 alkyl, NH2, OH, OC1-4 alkyl, or C3-6 cycloalkyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is CF2CH3, C(CH3)2CF3, or cyclopropyl.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:

---“	The compound according to claim 1, wherein the compound is represented by Formula (III):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(III)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	each R2 is independently F, C1-4 alkyl, pyrrolidinyl, piperazinyl, or morpholinyl, wherein the piperazinyl is optionally substituted with one or more independently selected Rd substituents;
	each Rd is independently C1-4 alkyl or C3-6 cycloalkyl, wherein each C1-4 alkyl is optionally and independently substituted with one or more independently selected Re substituents;
	each Re is an independently selected halo substituent; and
	m is 1.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,.
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier and a compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”--

	For new claim 10, the following text is inserted:
---“A compound:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zhongyu Wang (Reg. No. 71,771) on May 23, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624